UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-28353 INTEGRAL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in it charter) Nevada 98-0163519 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 805 W. Orchard Drive, Suite 7, Bellingham, Washington 98225 (Address of principal executive offices) (360) 752-1982 (issuer’stelephonenumber) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the issuer filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o Noo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of February 8, 2008, the issuer had 45,704,969 shares of $.001 par value common stock outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No x INDEX Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Financial Statements December 31, 2007 (U.S. Dollars) (Unaudited) Consolidated Balance Sheets F-1 Consolidated Statement of Operations F-2 Consolidated Statement of Stockholders’ Equity F-3 Consolidated Statement of Cash Flows F-4 Notes to Consolidated Financial Statements F-5 Item 2. Management’s Plan of Operation. 1 Item 3. Controls and Procedures 3 PART 2 – OTHER INFORMATION Item 1. Legal Proceedings 4 Item 2. Changes in Securities and Use of Proceeds 4 Item 3. Defaults upon Senior Securities 4 Item 4. Submission of Matters to a Vote of Security Holders 4 Item 5. Other Information 4 Item 6. Exhibits 4 Signatures 6 i Index INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Balance Sheet (Unaudited) (US Dollars) December31, June 30, 2007 2007 Assets Current Cash $ 1,708,917 $ 2,240,356 Prepaid expenses 27,641 32,442 Total Assets $ 1,736,558 $ 2,272,798 Liabilities Current Accounts payable and accruals $ 691,165 625,763 Total Current Liabilities 691,165 625,763 Stockholders’ Equity Preferred Stock and Paid-in Capital in Excess of $0.001 Par Value 20,000,000Shares authorized 308,538(June 30, 2007 - 308,538) issued and outstanding 308,538 308,538 Common Stock and Paid-in Capital in Excess of $0.001 Par Value 150,000,000Shares authorized 45,704,969(June 30, 2007 - 45,514,969) issued and outstanding 28,971,767 28,762,772 Promissory Notes Receivable (29,737 ) (29,737 ) Other Comprehensive Income 46,267 46,267 Deficit Accumulated During the Development Stage (28,251,442 ) (27,440,805 ) Total Stockholders’ Equity 1,045,393 1,647,035 Total Liabilities and Stockholders’ Equity $ 1,736,558 $ 2,272,798 F-1 Index INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Statement of Operations (Unaudited) (US Dollars) Period from February 12, Three Months Ended December31, Six Months Ended December31, 1996 (Inception) to December 31, 2007 2006 2007 2006 2007 Revenue $ 0 $ 0 $ 0 $ 0 $ 249,308 Cost of Sales 0 0 0 0 216,016 0 0 0 0 33,292 Other Income 18,063 40,051 41,561 78,941 840,682 18,063 40,051 41,561 78,941 873,974 Expenses Legal and accounting 92,423 47,228 156,553 114,657 3,990,896 Salaries and benefits 147,261 1,428,610 288,261 1,556,507 8,756,628 Consulting 67,500 229,823 136,639 334,049 5,900,191 General and administrative 30,252 36,700 51,485 74,914 1,068,419 Travel and entertainment 26,197 48,801 47,017 68,342 1,254,201 Bank charges and interest, net 156 6,918 257 10,800 195,523 Rent 12,186 10,249 22,575 19,708 420,416 Telephone 7,485 10,074 15,747 21,041 420,444 Advertising 210 434 331,270 Research and development 90,820 39,611 131,943 39,611 1,085,737 Settlement of lawsuit 0 0 0 0 45,250 Remuneration pursuant to proprietary, non- competition agreement 0 0 0 0 711,000 Financing fees 0 0 0 0 129,043 Write-off of investments 0 0 0 0 1,250,000 Interest on beneficial conversion feature 0 0 0 0 566,456 Write-down of license and operating assets 0 0 0 0 1,855,619 Bad debts (6,009 ) 0 (6,009 ) 0 46,604 Amortization 0 0 0 0 324,386 468,271 1,858,224 844,468 2,240,063 28,352,083 Net Loss for Period $ (450,208 ) $ (1,818,173 ) $ (802,907 ) $ (2,161,122 ) $ (27,478,109 ) Loss Per Share $ (0.01 ) $ (0.04 ) $ (0.02 ) $ (0.05 ) Weighted Average Number of Common Shares Outstanding 45,519,969 45,414,969 45,518,914 44,920,940 F-2 Index INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Statement of Stockholders’ Equity (US Dollars) Common Preferred Stock and Stock and Deficit Shares of Paid-in Shares of Paid-In Accumulated Common Capital Preferred Capital Promissory Other During the Total Stock in Excess Stock In Excess Notes Comprehensive Development Stockholders’ Issued of Par Issued of Par Receivable Income Stage Equity Balance, June30,2006 44,234,432 $ 22,035,483 308,538 $ 308,538 $ (32,500 ) $ 46,267 $ (21,439,528 ) $ 918,260 Shares Issued for Exercise of options 50,000 35,000 0 0 0 0 0 35,000 For services 50,000 105,000 0 0 0 0 0 105,000 Private placement 1,180,537 2,361,641 0 0 0 0 0 2,361,641 Repayment of promissory note 0 0 0 0 2,763 0 0 2,763 Dividends on preferred shares 0 0 0 0 0 0 (15,427 ) (15,427 ) Stock option compensation 0 4,225,648 0 0 0 0 0 4,225,648 Net loss for year 0 0 0 0 0 0 (5,985,850 ) (5,985,850 ) Balance, June30,2007 45,514,969 28,762,772 308,538 308,538 (29,737 ) 46,267 (27,440,805 ) 1,647,035 Dividends on preferred shares 0 0 0 0 0 0 (7,730 ) (7,730 ) Net loss for period 0 0 0 0 0 0 (802,907 ) (802,907 ) Shares issued for Exercise of warrants 190,000 208,995 0 0 0 0 0 208,995 Balance, December 31, 2007 45,704,969 $ 28,971,767 308,538 $ 308,538 $ (29,737 ) $ 46,267 $ (28,251,442 ) $ 1,045,393 F-3 Index INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Statement of Cash Flows (Unaudited) (US Dollars) Period from February 12, 1996 SixMonths Ended (Inception) to December 31, December 31, 2007 2006 2007 Operating Activities Net loss $ (802,907 ) $ (2,161,122 ) $ (27,478,108 ) Items not involving cash Write-down of investment 0 0 1,250,000 Proprietary, non-competition agreement 0 0 711,000 Amortization 0 0 349,941 Other income 0 0 (658,305 ) Consulting services and financing fees 0 81,254 1,523,783 Stock option compensation 0 1,397,490 5,466,350 Interest on beneficial conversion feature 0 0 566,456 Settlement of lawsuit 0 0 60,250 Write-down of license and operating assets 0 0 1,853,542 Bad debts 0 0 77,712 Changes in non-cash working capital Due from affiliated company 0 0 (116,000 ) Notes and account receivable 0 0 (109,213 ) Inventory 0 0 (46,842 ) Prepaid expenses 4,801 (6,889 ) (27,641 ) Other 0 0 (2,609 ) Accounts payable and accruals 57,672 (106,616 ) 971,862 Cash Used in Operating Activities (740,434 ) (795,883 ) (15,607,822 ) Investing Activities Purchase of property, equipment and intangible assets 0 0 (200,935 ) Assets acquired and liabilities assumed on purchase of subsidiary 0 0 (129,474 ) Investment purchase 0 0 (2,000,000 ) License agreement 0 0 (124,835 ) Cash Provided by (Used in) Investing Activities 0 0 (2,455,244 ) Financing Activities Redemption of preferred shares 0 0 (50,000 ) Repayment of loan 0 0 (11,000 ) Repayments from (to) stockholders 0 2,763 (91,283 ) Proceeds from issuance of common stock 208,995 2,386,641 18,200,470 Advances from stockholders 0 0 1,078,284 Share issue cost 0 0 (227,420 ) Subscriptions received 0 0 226,665 Proceeds from convertible debentures 0 0 600,000 Cash Provided by Financing Activities 208,995 2,389,404 19,725,716 Effect of Foreign Currency Translation on Cash 0 0 46,267 Inflow (Outflow) of Cash (531,439 ) 1,593,521 1,708,917 Cash, Beginning of Period 2,240,356 1,496,818 0 Cash, End of Period $ 1,708,917 $ 3,090,339 1,708,917 F-4 Index INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Notes to Consolidated Financial Statements Six Months Ended December 31, 2007 (Unaudited) (US Dollars) 1. BASIS OF PRESENTATION These unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information.These financial statements are condensed and do not include all disclosures required for annual financial statements.The organization and business of the Company, accounting policies followed by the Company and other information are contained in the notes to the Company’s audited consolidated financial statements filed as part of the Company’s June 30, 2007 Form 10-KSB. In the opinion of the Company’s management, these consolidated financial statements reflect all adjustments necessary to present fairly the Company’s consolidated financial position at December 31, 2007 and June30, 2007 and the consolidated results of operations and the consolidated statements of cash flows for the three and six months ended December 31, 2007 and 2006.The results of operations for the three and six months ended December 31, 2007 are not necessarily indicative of the results to be expected for the entire fiscal year. 2. STOCKHOLDERS’ EQUITY (a) During the six-month period ended December 31, 2007, the Company extended the expiry date of a total of 955,000 options.In accordance with FIN 44, this results in a new measurement of compensation cost.Since the fair value at the new measurement date resulted in a value lower than the original amount recorded, no additional compensation expense is required. (b) In consideration of overall market conditions in October 2007, the Company approved a temporary adjustment to the exercise terms of stock purchase warrants dated September 15, 2006.If warrants were exercised prior to November 15, 2007, the exercise price would be adjusted from $2.50 per share to $1.10 per share.During the period ended December 31, 2007, funds of $208,995 were received for issuance of 190,000 common shares of the Company on exercise of warrants. F-5 Index Item2. Plan of Operation. Statements contained herein that are not historical facts are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, the forward-looking statements are subject to risks and uncertainties that could cause actual results to differ from those projected.We caution investors that any forward-looking statements made by us are not guarantees of future performance and that actual results may differ materially from those in the forward-looking statements.Such risks and uncertainties include, without limitation: well-established competitors who have substantially greater financial resources and longer operating histories, regulatory delays or denials, ability to compete as a start-up company in a highly competitive market, and access to sources of capital. The following discussion and analysis should be read in conjunction with our financial statements and notes thereto included elsewhere in this Form 10-QSB. Except for the historical information contained herein, the discussion in this Form 10-QSB contains certain forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, expectations and intentions. The cautionary statements made in this Form 10-QSB should be read as being applicable to all related forward-looking statements wherever they appear in this Form 10-QSB.Our actual results could differ materially from those discussed here. To date we have recorded nominal revenues. We are still considered a development stage company for accounting purposes. From inception on February 12, 1996 through December 31, 2007, we have accrued an accumulated deficit of approximately $28.3 million. At December 31, 2007, all of our assets were current assets of $1,736,558, consisting of cash of $1,708,917 and prepaid expenses of $27,641.All of our property and equipment has been fully depreciated. At December 31, 2007, all of our liabilities were current liabilities of $691,165, consisting of accounts payable and accruals.Of this amount, payables for legal fees (including associated filing fees) related to patent filings accounting for approximately $545,000 of the total. At December 31, 2007, total stockholder’s equity was $1,045,393. Total income for the quarter ended December 31, 2007, was comprised of “other income” of $18,063, compared to “other income” of $40,051 for the corresponding period of the prior fiscal year, a decrease of $21,988.The category of “other income” consists of interest income and nominal license fees. Our net loss for the quarter ended December 31, 2007, was $450,208, compared to a net loss of $1,818,173 for the corresponding period of the prior fiscal year. The large decrease of $1,367,965 was largely attributable to the difference in recorded stock-based compensation. For the quarter ended December 31, 2007 stock based compensation recorded was $-0- and for the quarter ended December 31, 2006 a total of $1,397,490, comprised of $1,274,600 as salaries and benefits and $122,890 as consulting expense, was recorded. Total expenses for the quarter ended December 31, 2007, was $468,271, compared to a total expenses of $1,858,224 for the corresponding period of the prior fiscal year. The large decrease of $1,389,953 was largely attributable to the difference in recorded stock-based compensation. For the quarter ended December 31, 2007 stock based compensation recorded was $-0- and for the quarter ended December 31, 2006 a total of $1,397,490, comprised of $1,274,600 as salaries and benefits and $122,890 as consulting expense, was recorded. Salaries and benefits expenses during the quarter ended December 31, 2007, were $147,261. In the corresponding period of the prior fiscal year, salaries and benefits expenses were $1,428,610, which included non-cash, stock based compensation charges (for the issuance of common stock and/or the granting of options) of $1,274,600. 1 Index Consulting expenses during the quarter ended December 31, 2007, were $67,500. In the corresponding period of the prior fiscal year, consulting expenses were $229,823, which included non-cash, stock based compensation charges (for the issuance of common stock and/or the granting of options) of $122,890. Research and development costs of $90,820 during the quarter ended December 31, 2007, are attributable to refining the manufacturing process of our ElectriPlast™ material.In the corresponding period of the prior fiscal year, the amount expenses under this category was $39,611. For the six months ended December 31, 2007, our cash used in operating activities was $740,434, which was $55,449 less than the $795,883 used in the corresponding period of the prior fiscal year. For the six months ended December 31, 2007, our cash provided by financing activities was $208,995 from the exercise of outstanding warrants, compared to $2,389,404 provided by a private placement of equity securities in the corresponding period of the prior fiscal year. We anticipate spending up to approximately $250,000 over the next twelve months on ongoing research and development (primarily salaries and consulting fees) of the different applications and uses of our technologies. During the next twelve months, we do not anticipate increasing our staff. As of December 31, 2007, we had $1,708,917 in cash on hand.Accordingly, management believes that there is adequate cash on hand to fund operations over the next twelve months. We are not in the manufacturing business and do not expect to make any capital purchases of a manufacturing plant or significant equipment in the next twelve months. Presently, we are focusing all of our resources on the researching, developing and commercializing of our ElectriPlast™ technologies.Our business strategy focuses on leveraging our intellectual property rights and our strengths in product design and material innovation. We are focusing our marketing efforts on securing licensing agreements for applications of our ElectriPlast™ technologies with manufacturers of products which would benefit from the incorporation of any of the ElectriPlast™ applications. ElectriPlast™ is an innovative, electrically-conductive resin-based material. The ElectriPlast™ polymer is a compounded formulation of resin-based materials, which are conductively loaded, or doped, with a proprietary-controlled, balanced concentration of micron conductive materials, then pelletized. The conductive loading or doping within this pellet is then homogenized using conventional molding techniques and conventional molding equipment. The end result is a product that can be molded into any of the infinite shapes and sizes associated with plastics and rubbers, and is non-corrosive, but which is as electrically conductive as if it were metal. Various examples of applications for ElectriPlast™ are shielding, lighting circuitry, switch actuators, resistors, medical devices, thermal management and cable connector bodies, to name just a few. We have been working to introduce these new applications and the ElectriPlast™ technology on a global scale. Our intellectual property portfolio consists of over eleven years of accumulated research and design knowledge and trade secrets.We have sought U.S. patent protection for many of our ideas related to our ElectriPlast™ technologies.Currently, we have filed 117 U.S. patent applications, 27 of which have been issued, 3 of which have been allowed and are pending issuance, and 87 of which have been filed and are pending approval. No assurances can be given that all patent applications will be approved; however, to the extent that patents are not granted, We will continue to attempt to commercialize these technologies without the protection of patents.As patents are issued, we will have the exclusive right to use in the U.S. the design(s) described in each issued patent for the 18-year life of the patent. 2 Index Summary descriptions of our manufacturing agreement with Jasper Rubber Products, Inc. and our various patent license agreements are included in our annual report on Form 10-KSB for the year ended June 30, 2007. Item3. Controls and Procedures Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rulesand forms, and that such information is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily was required to apply its judgment in assessing the costs and benefits of such controls and procedures. With the participation of management, our Chief Executive Officer and Chief Financial Officer evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13(a)-15(e) and 15(d)-15(e) of the Securities and Exchange Act of 1934 as amended) at the conclusion of the period ended December 31, 2007. Based upon this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective in ensuring that material information required to be disclosed is included in the reports that we file with the Securities and Exchange Commission. There were no significant changes in our disclosure controls or in other factors that could significantly affect those controls subsequent to the date of this evaluation, including any corrective actions with regard to significant deficiencies and weaknesses. Internal Control over Financial Reporting Management has not yet completed, and is not yet required to have completed, its assessment of the effectiveness of internal control over financial reporting as required by Section404 of the Sarbanes-Oxley Act of 2002, as amended. 3 Index PART II - OTHER INFORMATION Item1. Legal Proceedings.None. Item2. Unregistered Sales of Equity Securities and Use of Proceeds. In December 2007, the Company issued an aggregate of 190,000 shares to eight persons pursuant to the exercise of warrants previously issued in connection with a private placement in September 2006, for aggregate proceeds of $208,995.In October 2007, the exercise price of the warrants had been temporarily reduced from $2.50 to $1.10 per share through November 15, 2007. The transaction did not involve any public offering, no sales commissions were paid and a restrictive legend was placed on each certificate evidencing the shares.The Company believes that the transaction was exempt from registration pursuant to Section 4(2) and Section 4(6) of the Securities Act and/or Rule 506 of RegulationD. Item3. Defaults upon Senior Securities.None. Item4. Submission of Matters to a Vote of Security Holders.None. Item5. Other Information.None. Item6. Exhibits. No. Description 3.03 Articles of Incorporation, as amended and currently in effect.(Incorporated by reference to Exhibit 3.03 of Integral’s quarterly report on Form 10-QSB for the period ended March 31, 2006.) 3.04 Bylaws, as amended and restated on December 31, 1997.(Incorporated by reference to Exhibit 3.04 of Integral’s quarterly report on Form 10-QSB for the period ended March 31, 2006.) 10.12 Integral Technologies, Inc. 2001 Stock Plan dated January 2, 2001, as amended December 17, 2001. (Incorporated by reference to Exhibit 10.12 of Integral’s registration statement on FormS-8 (file no. 333-76058).) 10.15 Integral Technologies, Inc. 2003 Stock Plan dated April 4, 2003 (Incorporated by reference to Exhibit 10.15 of Integral’s registration statement on Form S-8 (file no. 333-104522).) 10.18 Grant of Option dated June 17, 2005 between Integral and Thomas Aisenbrey. (Incorporated by reference to Exhibit 10.18 of Integral’s Current Report Form 8-K dated June 17, 2005 (filed June 23, 2005).) 10.19 Agreement between the Company and The QuanStar Group, LLC dated June 20, 2005. (Incorporated by reference to Exhibit 10.18 of Integral’s Current Report Form 8-K dated June 17,2005 (filed June 23, 2005).) 10.20 Patent License Agreement between the Company and Heatron, Inc. dated March 17, 2006. (Incorporated by reference to Exhibit 10.20 of Integral’s Current Report Form 8-K dated March 17, 2006 (filed April 11, 2006).) 10.21 Patent License Agreement between the Company and Jasper Rubber Products, Inc. dated August 25, 2006. (Incorporated by reference to Exhibit 10.21 of Integral’s Current Report Form 8-K dated August 25, 2006 (filed September 19, 2006).) 4 Index 10.22 Grant of Option dated November 6, 2006 between Integral and Thomas Aisenbrey. (Incorporated by reference to Exhibit 10.22 of Integral’s Quarterly Report on Form 10-QSB for the period ended December 31, 2006.) 10.23 Manufacturing Agreement between Integral and Jasper Rubber Products, Inc. dated November 22, 2006. (Incorporated by reference to Exhibit 10.23 of Integral’s Current Report on Form 8-K dated November 27, 2006 (filed December 4, 2006).) 10.24 Patent License Agreement between Integral and ADAC Plastics, Inc. d/b/a ADAC Automotive, dated November 28, 2006. (Incorporated by reference to Exhibit 10.24 of Integral’s Current Report on Form 8-K dated December 18, 2006 (filed December 20, 2006).) 10.25 Patent License Agreement between Integral and Esprit Solutions Limited, dated December 18, 2006. (Incorporated by reference to Exhibit 10.25 of Integral’s Current Report on Form 8-K dated January 9, 2007 (filed January 19, 2007).) 10.26 Patent License Agreement between Integral and Knowles Electronics, LLC, dated January 18, 2007. (Incorporated by reference to Exhibit 10.26 of Integral’s Quarterly Report on Form 10-QSB for the period ended December 31, 2006.) 10.27 Agreement between Integral and Visionary Innovations, Inc., dated February 16, 2007. (Incorporated by reference to Exhibit 10.27 of Integral’s Quarterly Report on Form 10-QSB for the period ended March 31, 2007.) 10.28 Amendment One to Manufacturing Agreement between Integral and Jasper Rubber Products, Inc. dated July 19, 2007. (Incorporated by reference to Exhibit 10.28 of Integral’s Current Report on Form 8-K dated July 19, 2007 (filed July 30, 2007).) 31.1 Section 302 Certification by the Corporation’s Chief Executive Officer.(Filed herewith). 31.2 Section 302 Certification by the Corporation’s Chief Financial Officer.(Filed herewith). 32.1 Section 906 Certification by the Corporation’s Chief Executive Officer.(Filed herewith). 32.2 Section 906 Certification by the Corporation’s Chief Financial Officer.(Filed herewith). 5 Index SIGNATURES In accordance with the requirements of the Exchange Act, the Company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Integral Technologies, Inc. By: /s/ William S. Robinson William S. Robinson, Chief Executive Officer By: /s/ William A. Ince William A. Ince, Chief Financial Officer and Principal Accounting Officer Date: February 14, 2008 6 Index EXHIBIT INDEX No. Description 3.03 Articles of Incorporation, as amended and currently in effect.(Incorporated by reference to Exhibit 3.03 of Integral’s quarterly report on Form 10-QSB for the period ended March 31, 2006.) 3.04 Bylaws, as amended and restated on December 31, 1997.(Incorporated by reference to Exhibit 3.04 of Integral’s quarterly report on Form 10-QSB for the period ended March 31, 2006.) 10.12 Integral Technologies, Inc. 2001 Stock Plan dated January 2, 2001, as amended December 17, 2001. (Incorporated by reference to Exhibit 10.12 of Integral’s registration statement on FormS-8 (file no. 333-76058).) 10.15 Integral Technologies, Inc. 2003 Stock Plan dated April 4, 2003 (Incorporated by reference to Exhibit 10.15 of Integral’s registration statement on Form S-8 (file no. 333-104522).) 10.18 Grant of Option dated June 17, 2005 between Integral and Thomas Aisenbrey. (Incorporated by reference to Exhibit 10.18 of Integral’s Current Report Form 8-K dated June 17, 2005 (filed June 23, 2005).) 10.19 Agreement between the Company and The QuanStar Group, LLC dated June 20, 2005. (Incorporated by reference to Exhibit 10.18 of Integral’s Current Report Form 8-K dated June 17,2005 (filed June 23, 2005).) 10.20 Patent License Agreement between the Company and Heatron, Inc. dated March 17, 2006. (Incorporated by reference to Exhibit 10.20 of Integral’s Current Report Form 8-K dated March 17, 2006 (filed April 11, 2006).) 10.21 Patent License Agreement between the Company and Jasper Rubber Products, Inc. dated August 25, 2006. (Incorporated by reference to Exhibit 10.21 of Integral’s Current Report Form 8-K dated August 25, 2006 (filed September 19, 2006).) 10.22 Grant of Option dated November 6, 2006 between Integral and Thomas Aisenbrey. (Incorporated by reference to Exhibit 10.22 of Integral’s Quarterly Report on Form 10-QSB for the period ended December 31, 2006.) 10.23 Manufacturing Agreement between Integral and Jasper Rubber Products, Inc. dated November 22, 2006. (Incorporated by reference to Exhibit 10.23 of Integral’s Current Report on Form 8-K dated November 27, 2006 (filed December 4, 2006).) 10.24 Patent License Agreement between Integral and ADAC Plastics, Inc. d/b/a ADAC Automotive, dated November 28, 2006. (Incorporated by reference to Exhibit 10.24 of Integral’s Current Report on Form 8-K dated December 18, 2006 (filed December 20, 2006).) 10.25 Patent License Agreement between Integral and Esprit Solutions Limited, dated December 18, 2006. (Incorporated by reference to Exhibit 10.25 of Integral’s Current Report on Form 8-K dated January 9, 2007 (filed January 19, 2007).) 7 Index 10.26 Patent License Agreement between Integral and Knowles Electronics, LLC, dated January 18, 2007. (Incorporated by reference to Exhibit 10.26 of Integral’s Quarterly Report on Form 10-QSB for the period ended December 31, 2006.) 10.27 Agreement between Integral and Visionary Innovations, Inc., dated February 16, 2007. (Incorporated by reference to Exhibit 10.27 of Integral’s Quarterly Report on Form 10-QSB for the period ended March 31, 2007.) 10.28 Amendment One to Manufacturing Agreement between Integral and Jasper Rubber Products, Inc. dated July 19, 2007. (Incorporated by reference to Exhibit 10.28 of Integral’s Current Report on Form 8-K dated July 19, 2007 (filed July 30, 2007).) 31.1 Section 302 Certification by the Corporation’s Chief Executive Officer.(Filed herewith). 31.2 Section 302 Certification by the Corporation’s Chief Financial Officer.(Filed herewith). 32.1 Section 906 Certification by the Corporation’s Chief Executive Officer.(Filed herewith). 32.2 Section 906 Certification by the Corporation’s Chief Financial Officer.(Filed herewith). 8
